         Case 4:19-cv-03074-YGR Document 350 Filed 06/11/21 Page 1 of 3




 1   Steve W. Berman (pro hac vice)
     Robert F. Lopez (pro hac vice)
 2   Ted Wojcik (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 3   1301 Second Ave., Suite 2000
     Seattle, WA 98101
 4   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 5   steve@hbsslaw.com
     robl@hbsslaw.com
 6
     Shana E. Scarlett (SBN 217895)
 7   Benjamin J. Siegel (SBN 256260)
     Ben M. Harrington (SBN 313877)
 8   HAGENS BERMAN SOBOL SHAPIRO LLP
     715 Hearst Avenue, Suite 202
 9
     Berkeley, CA 94710
10   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
11   shanas@hbsslaw.com
     bens@hbsslaw.com
12   benh@hbsslaw.com
13   Interim Lead Class Counsel
14                                  UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
16                                       OAKLAND DIVISION
17                                                  No. 4:19-cv-03074-YGR
     DONALD R. CAMERON, et al.,
18
                           Plaintiffs,              DEVELOPER PLAINTIFFS’ NOTICE OF
19                                                  FILING OF ERRATA REGARDING
                                                    EXPERT CLASS CERTIFICATION
              v.                                    REPORT OF PROFESSOR NICHOLAS
20
                                                    ECONOMIDES
21   APPLE INC.

22                         Defendant.               Hon. Yvonne Gonzalez Rogers

23

24

25

26

27

28


     010818-11 1561202v1
         Case 4:19-cv-03074-YGR Document 350 Filed 06/11/21 Page 2 of 3




 1            PLEASE TAKE NOTICE that Devloper Plaintiffs hereby submit the Errata Regarding Expert

 2   Class Certification Report of Professor Nicholas Economides. Professor Economides’s report was

 3   submitted under seal on June 1, 2021 (ECF No. 331-5).

 4

 5   DATED: June 11, 2021                         HAGENS BERMAN SOBOL SHAPIRO LLP

 6
                                                  By     /s/ Steve W. Berman
 7                                                       STEVE W. BERMAN (pro hac vice)
 8                                                Robert F. Lopez (pro hac vice)
                                                  Theodore Wojcik (pro hac vice)
 9                                                1301 Second Avenue, Suite 2000
                                                  Seattle, WA 98101
10
                                                  Telephone: (206) 623-7292
11                                                Facsimile: (206) 623-0594
                                                  steve@hbsslaw.com
12                                                robl@hbsslaw.com
                                                  tedw@hbsslaw.com
13
                                                  Shana E. Scarlett (SBN 217895)
14                                                Benjamin J. Siegel (SBN 260260)
                                                  Ben M. Harrington (SBN 313877)
15                                                HAGENS BERMAN SOBOL SHAPIRO LLP
                                                  715 Hearst Avenue, Suite 202
16                                                Berkeley, CA 94710
17                                                Telephone: (510) 725-3000
                                                  Facsimile: (510) 725-3001
18                                                shanas@hbsslaw.com
                                                  bens@hbsslaw.com
19                                                benh@hbsslaw.com

20                                                Interim Lead Class Counsel
21                                                Joseph M. Vanek (pro hac vice)
                                                  Eamon P. Kelly (pro hac vice)
22                                                Alberto Rodriguez (pro hac vice)
                                                  SPERLING & SLATER, P.C.
23                                                55 W. Monroe Street, 32nd Floor
                                                  Chicago, IL 60603
24
                                                  Telephone: (312) 676-5845
25                                                Facsimile: (312) 641-6492
                                                  jvanek@sperling-law.com
26                                                ekelly@sperling-law.com
                                                  arodriguez@sperling-law.com
27
                                                  Guido Saveri (SBN 22349)
28                                                R. Alexander Saveri (SBN 173102)
     DEVELOPER PLS.’ NOTICE OF FILING OF ERRATA
     Case No. 4:19-cv-03074-YGR (TSH)             -1-
     010818-11 1561202v1
         Case 4:19-cv-03074-YGR Document 350 Filed 06/11/21 Page 3 of 3




 1                                                Cadio Zirpoli (SBN 179108)
                                                  Sarah Van Culin (SBN 293181)
 2                                                SAVERI & SAVERI, INC.
                                                  706 Sansome Street
 3                                                San Francisco, CA 94111
                                                  Telephone: (415) 217-6810
 4                                                Facsimile: (415) 217-6813)
 5                                                guido@saveri.com
                                                  rick@saveri.com
 6                                                cadio@saveri.com
                                                  sarah@saveri.com
 7
                                                  Kimberly A. Justice
 8                                                Jonathan M. Jagher (pro hac vice)
                                                  FREED KANNER LONDON & MILLEN LLC
 9                                                923 Fayette Street
                                                  Conshohocken, PA 19428
10                                                Telephone: (610) 234-6487
                                                  Facsimile: (224) 632-4521
11
                                                  kjustice@fklmlaw.com
12                                                jjagher@fklmlaw.com

13                                                Douglas A. Millen (pro hac vice)
                                                  Brian M. Hogan (pro hac vice)
14                                                FREED KANNER LONDON & MILLEN LLC
                                                  2201 Waukegan Road, #130
15                                                Bannockburn, IL 60015
                                                  Telephone: (224) 632-4500
16                                                Facsimile: (224) 632-4521
                                                  dmillen@fklmlaw.com
17                                                bhogan@fklmlaw.com
18
                                                  Plaintiffs‘ Executive Committee
19

20

21

22

23

24

25

26

27

28
     DEVELOPER PLS.’ NOTICE OF FILING OF ERRATA
     Case No. 4:19-cv-03074-YGR (TSH)             -2-
     010818-11 1561202v1
